Citation Nr: 9921850	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-09 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of shrapnel wound, left knee, on appeal 
from the initial grant of service connection, to include the 
issue of entitlement to an extraschedular evaluation.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, 
granted service connection for a left knee condition, with 
assignment of a 10 percent disability rating, and granted 
service connection for PTSD, with assignment of a 50 percent 
disability rating.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The veteran's representative has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for the veteran's left knee 
condition.  The RO considered this issue, and it was included 
in the statement of the case.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the left 
knee claim before the Board has been recharacterized as shown 
above in order to include this issue.



FINDINGS OF FACT

1.  The veteran's claims are plausible, and sufficient 
evidence has been obtained for correct resolution of these 
claims.

2.  The veteran's residuals of the shrapnel wound to the left 
knee are subjective complaints of pain, slight limitation of 
motion, and crepitation, with no objective evidence of 
functional loss, resulting in slight overall knee impairment.

3.  The veteran's left knee disorder does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.

4.  The veteran's PTSD is manifested by disturbances of mood 
such as depression and irritability, some combat-related 
dreams, blunted affect, crowd avoidance, decreased interest, 
intrusive thoughts, sleep impairment, and difficulty 
establishing and maintaining effective social relationships, 
as evidenced by social withdrawal and isolation, all of which 
result in moderate to serious social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
evaluations for his left knee disorder and PTSD, and VA has 
satisfied its duty to assist him in development of these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of shrapnel wound, left knee, have not 
been met since the initial grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45, and 4.71a, Diagnostic Code 5257 
(1998).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's left knee 
disorder.  38 C.F.R. § 3.321(b)(1) (1998).

4.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met since the initial grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In May 1997, the veteran filed claims for compensation for a 
left knee condition and PTSD.  His service medical record 
showed that he incurred a shrapnel wound to the left knee.

The veteran underwent a VA physical examination in June 1997.  
He reported incurring a left knee injury in Vietnam when a 
Claymore mine exploded.  He stated that this had required 
surgery, and he complained of pain and recurrent swelling of 
the knee.  He was not taking any medication for this problem.  
Examination of the left knee showed a three-inch scar across 
the anterior aspect of the knee anterior to the patellar 
tendon.  There was functional limitation of range of motion 
due to pain.  Range of motion for the knee was from zero to 
120 degrees with complaints of pain.  There was no evidence 
of hyperextension, ligament laxity, or effusion.  Crepitus 
was noted on movement of the knee.  X-ray of the left knee 
was normal.  The diagnosis was residual of shrapnel injury to 
the left knee, postoperative status.

The veteran also underwent a VA psychiatric examination in 
June 1997.  The examiner reviewed the veteran's claims file 
prior to this examination.  The veteran reported that he did 
not receive any mental health treatment, nor was he taking 
any psychotropic medications.  He described himself as having 
an explosive temper.  He stated that he constantly feels 
depressed and does not have a good mood.  He attributed this 
to unemployment and marital problems.

The veteran reported having nightmares three or four times a 
year.  Their content was usually violent.  He stated that he 
would awaken from the nightmares and have to stay up for 
awhile before he could return to sleep.  He stated that he 
has numerous intrusive thoughts about Vietnam.  He indicated 
that he is easily startled by someone coming up behind him, 
and he will often turn around with his hand balled up in a 
fist.  He does not like crowds and infrequently goes to 
restaurants.  He goes to stores, but he does not enjoy doing 
so.  He does not watch war movies.  

The veteran indicated that he remains married to his wife of 
28 years.  He stated that because of the stress on him, he 
and his wife will start arguing and then she will go to her 
mother's house.  He stated that he had hit her at times.  He 
stated that in general he is very quick to argue with people.  
He does not enjoy contact with people and stated that there 
have been times when he has gone a year or two without 
talking to anyone else.  He indicated that he had not worked 
since 1985, and his last job was in the jail at the Sheriff's 
office.  He quit that job because when people got out of jail 
he felt they were holding him responsible for their 
incarceration.  He stated that he does not work now because 
he does not have the patience.  He does nothing each day and 
spends most of his time avoiding contact with people, 
sometimes driving in his car.

The mental status examination showed that the veteran was 
casually groomed and generally made fairly good eye contact 
during the examination.  He was fully cooperative and gave no 
reason to doubt any of the information he provided.  Mood was 
somewhat depressed, and affect was appropriate to content.  
The veteran's thought processes and associations were logical 
and tight, and no loosening of associations was noted.  There 
was no confusion or gross impairment in memory.  The veteran 
was oriented in all spheres.  He did not complain of 
hallucinations, and no delusional material was noted during 
the examination.  The veteran's insight and judgment were 
adequate.  He denied any current suicidal ideation.  A Global 
Assessment of Functioning (GAF) score of 58 was assigned.

A July 1997 rating decision, inter alia, granted service 
connection for residuals of shrapnel wound to the left knee, 
with assignment of a 10 percent disability rating, and 
granted service connection for PTSD, with assignment of a 50 
percent disability rating.  The rating decision included 
denial of an extraschedular evaluation for these conditions.  
In a March 1998 letter, the veteran's representative argued 
that the veteran had a great deal of pain when working, and 
that the RO had failed to seriously consider entitlement to 
an extraschedular evaluation. 

In May 1998, the veteran had a personal hearing at the RO.  
His representative asserted that an extraschedular evaluation 
was warranted for the left knee condition.  The veteran 
testified that he had been working for eleven months as a 
meter reader.  He had to constantly walk from 8 a.m. until 5 
p.m., other than a ten-minute break.  He had swelling and 
pain.  The swelling occurred every two weeks or so, but the 
pain was constant.  He denied any instability or giving out 
of the knee.  He had increased pain with bending.  He stated 
that he had missed work because of his knee, but only in 
previous jobs.  Out of the last year of his prior employment 
as a corrections officer, he had missed about a month.  He 
had left early from his current job to go to the doctor.  He 
took pain medication, but it caused drowsiness.  He had been 
given an elastic knee brace from the Columbia Clinic.  He 
stated that as long as he could take a pill, he could walk at 
work.  

The veteran testified that he had problems at work due to his 
PTSD.  He would lose his concentration, and he avoided 
crowds.  He did not get flashbacks, but he thought about 
Vietnam.  He had several nightmares per week.  He was taking 
Prozac, which seemed to help.  He also had problems with 
anger and experienced mood swings.  He felt sad and cried 
easily.  He had problems trusting people, even his 
supervisor.  He stated that he did not have any friends.  He 
had a lot of arguments with his wife, and he had hit her.  He 
indicated that he had no social life; he only went to work 
and came home.  He had difficulty sleeping and usually woke 
up 2-3 times per night.  He had no energy.  He was not 
receiving any counseling.
 
The veteran was advised to submit any private treatment 
records for his left knee and PTSD.  His representative 
submitted records from Columbia Family Clinic dated from 
December 1995 to January 1998.  In August 1997, the veteran 
complained of depression.  He denied having any suicidal 
ideations.  It was noted that he had started a new job as a 
meter reader, and he had to walk and stand constantly for 
eight hours.  He indicated that the left knee occasionally 
swelled.  He was alert, with a somewhat blunted affect.  
Examination of the left knee showed no effusion.  He had pain 
with range of motion, but the examination was otherwise 
unremarkable.  He was provided a knee sleeve, which provided 
subjective improvement in his pain level.  Diagnoses included 
depression/PTSD and left knee pain.  

In December 1997, it was indicated that the veteran had a 
history of depression, which had been a chronic problem for 
one year.  He also had PTSD.  He had been taking Serzone for 
depression with fair control, but he could not tolerate it 
due to the side effect of drowsiness.  He had stopped taking 
it, and he had noticed more irritability and nervousness, as 
well as decreased interest in daily activities, without the 
medication.  He also complained of chronic left leg pain, 
especially with walking in his job.  He had some generalized 
soreness and stiffness, and this occasionally woke him up at 
night.  He had no suicidal ideations, and he had good social 
support from family and friends for his depression.  He had 
fairly good range of motion for the left leg.  Other than the 
surgical scars, the examination was normal.  Diagnoses 
included depression and left knee pain, chronic problem, 
status post surgery and previous trauma.  He was provided 
Prozac, as well as Voltaren for the knee pain. 

In January 1998, the veteran complained of recurrent left 
knee pain.  Upon examination, he complained of pain with 
range of motion, but the patella track was normal.  There was 
no apparent ligamentous instability.  He refused a knee x-ray 
and left without further evaluation.

The veteran underwent an additional VA physical examination 
in August 1998.  He complained of intermittent left knee pain 
for which he took 1-2 Darvocet per day with moderate relief.  
He had increased pain with standing and weather changes.  He 
was employed as a parking meter reader for the City of Little 
Rock, and he was on his feet walking a minimum of eight hours 
per day.  He had swelling of the left lower leg after 
standing all day and associated pain.  The knee did not lock 
or give way.  He did not use a brace, cane, or crutch.  He 
had not lost any time from work.  Examination of the left 
knee showed a well-healed, non-tender, seven-centimeter, 
horizontal anterior scar.  Range of motion was from zero to 
100 degrees, with moderate crepitance and generalized 
tenderness.  The range of motion corresponded to onset of 
pain.  There was no edema, effusion, or deformity.  The 
ligaments appeared intact.  The veteran walked with a slight 
limp and squatted with difficulty.  The examiner indicated 
that with respect to functional loss secondary to pain, the 
veteran had lost no time from work due to the knee condition; 
he simply had marked discomfort after standing and walking 
all day.

The veteran underwent an additional VA psychiatric 
examination in August 1998.  The examiner reviewed the 
veteran's claims file prior to this examination.  The veteran 
stated that he was not receiving any mental health treatment, 
but he was taking Prozac.  He stated that he had had 
nightmares ever since he got out of the service.  He stated 
that he had them every night, and they involved Vietnamese 
people chasing him.  He would wake up sweating.  His wife 
told him that he is restless in his sleep.  He reported 
numerous intrusive thoughts about the war.  He stated that a 
car backfiring could trigger the thoughts.  Sometimes he 
would be doing something at work, and the next thing he knew, 
it was like he was off in a trance.  He thought about how he 
had to run out of bunkers because rockets were coming in and 
numerous other similar incidents.  He stated that he is 
easily startled by noises, and he would sometimes hit the 
ground.  If his wife or daughter were behind him, he would 
get very startled.  He stayed away from crowds, and, in fact, 
he went out of his way to avoid people altogether.  He seldom 
went to restaurants, and he would not sit out in the open.  
He occasionally went to stores, but usually when his wife 
made him do so.  He did not watch war movies because they 
brought back memories.  

The veteran remained married to his wife of 29 years, but he 
stated that their marriage is more like two people just 
living together.  He was suspicious of her because he thought 
that she went behind his back and talked to the kids.  He 
continued to work reading meters, but he indicated that he 
had made numerous mistakes and had to void many tickets.  
When he was not at work, he never went anywhere.  He had a 
chair in his bedroom, and he spent his time reading.  He 
generally did not watch television unless it was some kind of 
major sporting event.

The mental status examination showed that the veteran was 
casually groomed and quite anxious during the examination.  
He was sweating, and his speech was occasionally dysfluent.  
He was fully cooperative and gave no reason to doubt any of 
the information he provided.  The predominant mood was of 
anxiety, and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted.  There was 
no confusion or gross impairment in memory.  The veteran was 
oriented in all spheres.  He did not complain of 
hallucinations, and no delusional material was noted during 
the examination.  The veteran's insight and judgment were 
adequate.  He denied any current suicidal ideation.  He 
reported some homicidal ideation, but denied any intent at 
the time of the examination.  The GAF score was 49.

In a September 1998 letter, the veteran's representative 
argued that the veteran had difficulty working due to his 
problems walking because of his left knee condition.  It was 
argued that he had marked impairment in his ability to walk 
and work, and an extraschedular evaluation was again 
requested.  It was indicated that the veteran's pain was 
aggravated by standing and range of motion, and the 
representative argued that the RO had failed to consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The veteran's 
representative also argued that the veteran had arthritis in 
the knee as well as limitation of motion and that he was 
therefore entitled to a separate rating.  It was indicated 
that the veteran had a GAF score of 39, which meant 
significant impairment in occupational functioning.  The 
representative argued that a 70 percent rating was warranted 
for the veteran's PTSD.  

In May 1999, the veteran had a personal hearing.  His 
representative presented the same arguments discussed above.  
The veteran testified that his left knee disorder interfered 
with his abilities to work.  He walked approximately 8-10 
miles per day in his job as a meter reader.  He took pain 
pills every day.  He had swelling once or twice per week, but 
the pain was constant.  He took longer breaks at work when 
the knee swelled.  He stated that he had missed approximately 
six weeks from work because of his knee pain or swelling.  
When asked the time frame he was referring to, the veteran 
stated that "it would be more than that" over the two years 
that he had had this job.  He stated that sometimes he would 
take weeks off, but he did not tell his supervisor why he was 
taking the time off because he did not want to be reassigned.  
He stated that the six weeks was when he was "in the 
hospital for those conditions" in January, and he had 
returned to work in March.  The representative pointed to an 
entry in a medical record recommending that the veteran stay 
home from work, and the veteran stated that he did stay home 
temporarily.  He stated that he had arthritis in the knee.  
He stated that the knee was unstable, but indicated that he 
had never fallen.  He did not use a cane.  He rated his pain 
as an 8 on a scale of 1 to 10.

The veteran submitted medical records from Baptist Medical 
Center, which referred to a neurological work-up.  The 
veteran stated that he was seen for "all these different 
things" and indicated that the neurological evaluation was 
not related to his knee.  

With respect to his PTSD, the veteran testified that he was 
taking Prozac on a daily basis.  He was not receiving 
counseling at the VA Medical Center.  He had initially sought 
counseling at the Columbia Clinic and was prescribed 
medication.  It bothered him to be around a lot of people; he 
avoided crowds and strangers.  He had difficulty 
concentrating and remembering license plate numbers at work.  
His supervisor had told him that he was taking too long at 
work.  He discussed difficulties he had had in his marriage 
and with his children.  He thought his wife was afraid of 
him.  He had difficulty sleeping at night and would awaken 
from dreams about Vietnam.  Loud noises startled him.  He 
stated that he did not have a social life.  He stayed alone 
because he did not trust people.  He would read or watch 
television in a room alone at home.  He did not go to movies 
or restaurants.  He had no hobbies.  He had no friends that 
he visited.  He stated that he did not deal well with stress; 
he got confrontational.

The records the veteran submitted from the Baptist Medical 
Center were dated from March 1998 to April 1999.  These 
records merely noted that the veteran had PTSD; there was no 
psychiatric treatment shown.  It was also noted that he had 
left knee pain, but there were no objective findings 
regarding the knee.  With respect to the notation that the 
veteran stay at home as referenced by his representative, 
this was after hospitalization in January 1999 for 
fluctuating neurological symptoms.  It was indicated that he 
should stay home from work until the neurological evaluation 
was completed.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In this 
case, the veteran perfected his appeal as to the initial 
grants of service connection and original assignment of 
disability ratings for his left knee disorder and PTSD; 
therefore, these claims continue to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  He has also had two personal hearings in 
accordance with his requests.  There is no indication of 
additional treatment records that the RO failed to obtain.  
Sufficient evidence is of record to properly rate the 
veteran's service-connected disabilities.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The veteran has disagreed with the original disability 
ratings assigned for his left knee disorder and PTSD.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id. at 126 and 
132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC provided to the veteran identified the issues on 
appeal as being entitlement to increased evaluations, 
however, the SSOCs have both identified the issue as being 
evaluation of the conditions, rather than increased ratings.  
The March 1998 SOC indicated that all the evidence of record 
at the time of the July 1997 rating decision was considered 
in assigning the original disability ratings for the 
veteran's left knee disorder and PTSD.  The RO did not limit 
its consideration to only the recent medical evidence of 
record, and did not therefore violate the principle of 
Fenderson.  The veteran has been provided appropriate notice 
of the pertinent laws and regulations and has had his claims 
of disagreement with the original ratings properly considered 
based on all the evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Since the veteran appealed the 
initial ratings assigned for his left knee disorder and PTSD, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's left knee disorder 
and PTSD.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Left knee

The veteran's left knee disorder is currently evaluated under 
Diagnostic Code 5257 as 10 percent disabling.  His service-
connected disorder is that of residuals of a shrapnel wound.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under a closely related disease or injury where 
the affected functions, anatomical location, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  In this case, the veteran's service-connected left 
knee disorder is rated analogous to other impairment of the 
knee under Diagnostic Code 5257.  

The assigned 10 percent disability rating requires slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  See Diagnostic Code 5257.  In order to warrant 
a 20 percent disability rating, the evidence would need to 
show moderate impairment of the knee with recurrent 
subluxation or lateral instability, and a 30 percent 
disability rating requires severe impairment of the knee with 
recurrent subluxation or lateral instability.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Court has defined subluxation of the patella as 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  In this case, there is no objective medical 
evidence showing that the veteran experiences any subluxation 
or lateral instability of the left knee.  He has not 
complained of the knee giving way.  No examination of the 
left knee has shown any instability or subluxation.  The only 
abnormality shown by the medical evidence is crepitation.  
Despite his complaints, there have been no findings of 
swelling, effusion, or deformity.  Such minimal findings do 
not support a conclusion that the veteran has moderate 
impairment of the left knee.  His treatment records show 
sporadic complaints of left knee pain.  He does not receive 
regular treatment for his left knee disorder, nor has he 
required physical therapy.  Therefore, the criteria for an 
increased disability rating under Diagnostic Code 5257 have 
not been met. 

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

In this case, analysis of entitlement to a higher disability 
rating on the basis of greater limitation of motion due to 
pain on use, including use during flare-ups, is inapplicable.  
The holding in DeLuca dealt with evaluation of a service-
connected joint disability rated on limitation of motion.  
Since Diagnostic Code 5257 is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
Contrary to the veteran's contentions, x-rays have not shown 
degenerative disease in the left knee.  The veteran's 
service-connected left knee disability has not been rated by 
the RO to include arthritis.  Therefore, consideration of 
entitlement to a separate rating under Diagnostic Code 5003 
is not warranted in the circumstances of this case.

The veteran has complained of left knee pain.  The veteran's 
pain must be considered, but the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, despite his complaints, 
the objective medical evidence does not support a conclusion 
that the veteran suffers any additional functional loss 
and/or limitation of motion.  The regulations define normal 
range of motion for the leg as zero to 140 degrees.  
38 C.F.R. § 4.71 (1998).  The 1998 VA examination showed the 
veteran's range of motion for the left knee was from zero to 
100 degrees, while the 1997 VA examination showed range of 
motion from zero to 120 degrees.  His limitation of left knee 
motion is therefore, at most, slight.  There is no evidence 
of symptoms such as impaired gait or muscle atrophy, which 
indicates that the effect of the veteran's left knee disorder 
on his functional abilities is negligible.  

Despite the veteran's complaints, there is no objective 
evidence that his left knee condition has considerably 
interfered with his employment.  He has been able to maintain 
employment in a position that requires extensive walking 
despite his left knee symptoms.  In the time period that he 
has had this job (i.e., approximately summer of 1997 to the 
present), he has sought treatment for increased left knee 
symptoms four times, which shows that the veteran's symptoms 
are minimally disabling to him.  On none of those occasions 
have there been findings of swelling, effusion, or 
instability to substantiate his complaints.  Furthermore, the 
veteran's testimony that he has missed more than six weeks 
from work because of his left knee disorder is not 
persuasive.  At the August 1998 VA examination, after being 
employed as a meter reader for a little more than a year, he 
reported missing no time from work.  He had also testified in 
May 1998 that he had not missed any time from work.  Upon 
questioning in May 1999, he stated that he had missed the six 
weeks between January and March 1999 after being 
hospitalized.  The evidence shows that that hospitalization, 
as well as his doctor's recommendation that he stay home, was 
due to a nonservice-connected condition.  There is nothing in 
the medical records either showing severe findings that would 
substantiate his claim that he has had to miss work because 
of his knee or showing a doctor's recommendation that he stay 
home because of his left knee.

Therefore, the Board finds that a 10 percent disability 
rating for, at most, slight overall impairment of the left 
knee adequately compensates the veteran for any occasional 
functional loss he may experience.  The 10 percent disability 
rating was granted by the RO based on painful motion, and 
there are no objective findings that would support a higher 
rating.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his left knee disability.  The 
evidence shows slight limitation of motion, and the only 
abnormal finding is crepitation.  The medical evidence does 
not show the presence of more severe and frequent 
symptomatology such as would warrant an increased disability 
rating.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for a disability rating 
higher than 10 percent for the veteran's residuals of 
shrapnel wound, left knee, under Diagnostic Code 5257.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 5258 for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint; Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage; and Diagnostic 
Code 5263 for genu recurvatum with objective demonstration of 
weakness and insecurity in weight bearing each provide a 
maximum disability rating of 10 percent.  In order to be 
assigned a disability rating higher than 10 percent, the 
evidence would need to show (1) favorable ankylosis of the 
knee in full extension or in slight flexion between zero and 
10 degrees under Diagnostic Code 5256; (2) limitation of 
flexion of the leg to 30 degrees under Diagnostic Code 5260; 
(3) limitation of extension of the leg to 15 degrees under 
Diagnostic Code 5261; or (4) malunion of the tibia and fibula 
with moderate knee disability under Diagnostic Code 5262.  
The medical evidence does not show that any of these criteria 
have been met.  The veteran does not have ankylosis of the 
left knee, and, as discussed above, he does not currently 
have limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  There is no medical evidence 
showing malunion of the tibia and fibula.  Therefore, the 
criteria for an increased rating under any of these 
diagnostic codes have not been met.

As noted above, the veteran's representative has raised the 
issue of entitlement to an extraschedular rating for this 
condition.  In exceptional cases where schedular evaluations 
are found to be inadequate, the RO may refer a claim to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue when the veteran or his 
representative has raised it, and it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
Because the veteran's representative has asserted that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board will consider whether this regulation is 
applicable.  See VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may 
affirm an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or reach such a conclusion on its own).  

The veteran is not prejudiced by the Board's consideration of 
this issue because "if the appellant has raised an argument 
or asserted the applicability of a law . . ., it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92); see also Bagwell, 9 Vet. App. 337.  
Moreover, the RO considered whether such referral was 
warranted, and the statement of the case informed the veteran 
of the pertinent law and regulations.  Accordingly, the 
veteran has had notice of the RO's action and of the 
applicable laws and regulations and has had an opportunity to 
present argument with respect to this issue.  See Bernard, 4 
Vet. App. at 394.

The schedular evaluations for knee disabilities are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a knee disability where there is, 
for example, ankylosis, recurrent subluxation or instability, 
or greater limitation of motion.  The veteran does not meet 
the schedular criteria for a disability rating in excess of 
10 percent for a knee disorder.  It does not appear that the 
veteran has an "exceptional or unusual" disability; he 
merely disagrees with the level of disability assessed under 
the rating schedule.  The veteran has not required any 
periods of hospitalization for his left knee disorder, nor 
has he required frequent treatment or physical therapy.  

As discussed above, there is no evidence in the claims file 
to suggest marked interference with employment as a result of 
the service-connected left knee disorder that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  The fact that the veteran has pain with use 
of the left knee is being compensated by the 10 percent 
disability rating, as indicated above.  He does not have 
unusual or exceptional symptoms that are not addressed by the 
rating schedule. 

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.

PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The current 50 percent disability 
rating requires:   

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1998).

The medical evidence shows assignment of GAF scores of 58 
during the 1997 VA examination and 49 during the 1998 VA 
examination.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders at 44-47 (4th ed. 1994).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximated the 
criteria for a 70 percent or higher disability rating.  One 
of the criteria for a 70 percent disability rating is 
impaired impulse control, such as unprovoked irritability 
with periods of violence.  Even accepting the veteran's 
report of physical violence within his marital relationship 
as indicative of this, he does not exhibit deficiencies in 
most areas.  The veteran has at no time exhibited obsessional 
rituals or spatial disorientation.  Although he has 
complained of depression, he has never indicated that he 
suffers from near-continuous panic or depression that has 
affected his ability to function independently, 
appropriately, and effectively.  He has always appeared 
adequately groomed and dressed.  There is also no evidence of 
inability to establish and maintain effective relationships.  
He has been married for 30 years despite his psychiatric 
symptomatology, and he maintains relationships with his 
children.

The veteran's symptoms do fit the criteria for the 50 percent 
disability rating such as disturbances of mood and 
motivation, impaired memory as evidenced by his testimony 
that he has difficulty completing tasks at work, and 
difficulty in establishing and maintaining effective 
relationships.  The criteria for 50 percent contemplate 
reduced reliability and productivity due to the veteran's 
PTSD symptoms, which seems to be his situation.  He has been 
able to maintain his employment despite his difficulties 
dealing with people.  The overall disability picture does not 
more nearly approximate the 70 percent criteria such as to 
warrant an increased rating, and it does not even approach 
the symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7 (1998).  

The GAF scores of 49 and 58 support this conclusion.  These 
scores reflect moderate to serious impairment in social and 
occupational functioning, consistent with no more than a 50 
percent disability rating.  The veteran has not been assigned 
a GAF score of 39, as his representative argued.  The veteran 
experiences no delusions or hallucinations.  He apparently 
occasionally has suicidal or homicidal ideations, but he has 
no intent.  There is no evidence showing that his PTSD 
symptoms have been so disruptive that he routinely seeks 
psychiatric treatment, on either an inpatient or outpatient 
basis.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from PTSD. As 
indicated above, he has, at most, serious social and 
occupational impairment.  He does not require routine 
outpatient treatment, and he has never been hospitalized for 
his PTSD.  The preponderance of the evidence is therefore 
against assignment of a disability rating in excess of 50 
percent for PTSD under Diagnostic Code 9411 for the reasons 
discussed above.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of shrapnel wound, left knee, to include the 
issue of entitlement to an extraschedular evaluation, is 
denied.

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

